Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Trenner on July 6, 2022.

Claims 14-16 of the application have been amended as follows: 

14. (Currently Amended) The method of claim 8, wherein students are instructed to manipulate trays and unit markers in various exercises in order to read and compose different words.

15. (Currently Amended) The method of claim 14, wherein students are instructed to manipulate the plurality of trays and unit markers into specific geometric shapes or structures.

16. (Currently Amended) A method of teaching numeracy and interpretation of story arithmetic problems using a magnetic building set, comprising:
stating an arithmetic story problem;
providing unit markers that include picture indicia selected to represent basic elements of the arithmetic story problem; 
providing the unit markers in indents of one or more trays; 
providing the trays onto one or more game boards such that the protrusions of the game board fit into indents of the trays;
and arranging the picture indicia to yield a visual solution to the arithmetic story problem.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
July 7, 2022